COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-10-269-CV


ELIZABETH A. FLACK-BATIE,                                          APPELLANTS
LISA A. BATIE, AND
ELIZABETH A. BATIE-CHUKES

                                          V.

JOHN H. BATIE & JHB CONSULTING,                                     APPELLEES
JOHN J. BATIE, ERIC C. BATIE &
SOUND FACTORY SYSTEMS LLC,
AND U-HAUL CO. OF FORT W ORTH


                                      ------------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                      ------------

                          MEMORANDUM OPINION1

                                      ------------

      Appellants Elizabeth A. Flack-Batie, Lisa A. Batie, and Elizabeth A. Batie-

Chukes appeal from the trial court’s dismissal of their case below for want of

prosecution. The trial court’s dismissal order was signed May 7, 2010. Appellants’





      1
          See Tex. R. App. P. 47.4.
motion to reinstate was filed June 10, 2010, more than thirty days after the trial

court’s dismissal order.2 The notice of appeal was not filed until August 3, 2010.3

      On August 4, 2010, because it appeared that the postjudgment motion to

reinstate filed June 10, 2010, three days after its June 7, 2010 due date, was

untimely,4 and that therefore the notice of appeal was untimely,5 depriving this court

of jurisdiction,6 we notified Appellants of our concern and requested that they advise

us whether they had mailed the postjudgment motion to reinstate on or before its

due date. The photocopies of certified mail receipts Appellants provided show that

their motion to reinstate was not mailed until June 8, 2010, one day late.

      Accordingly, because their motion to reinstate was late, it did not extend

Appellants’ deadline for filing the notice of appeal.7 The notice of appeal remained





      2
        See Tex. R. Civ. P. 165a(3) (providing that motion to reinstate is due within
thirty days after order of dismissal is signed).
      3
        See Tex. R. App. P. 26.1(a)(3) (providing that notice of appeal is generally
due within thirty days after judgment is signed but that a timely filed motion to
reinstate extends the filing deadline to within ninety days after the judgment is
signed).
      4
           See Tex. R. Civ. P. 165a(3).
      5
           See Tex. R. App. P. 26.1(a)(3).
      6
         See Tex. R. App. P. 25.1, 26.1 (providing, together, that appellate court
has jurisdiction over timely filed notice of appeal).
      7
           See Tex. R. App. P. 26.1(a)(3).

                                           2
due June 7, 2010,8 but it was not filed until August 3, 2010. Because the notice of

appeal was untimely,9 we deny all pending requests for relief, and we dismiss this

appeal for want of jurisdiction.10



                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and W ALKER, JJ.

DELIVERED: September 30, 2010




      8
           See Tex. R. App. P. 26.1.


      9
          See id.
      10
            See Tex. R. App. P. 42.3(a), 43.2(f).

                                           3